Siebeckee, J.
It is admitted that the amount of interest involved in the action was part of the proceeds of the interest coupons of 530 bonds included in the sale under the contract of the parties, that it was collected by the defendants July 1, 1911, and that this amount represents interest due on the bonds from January 1, 1911, to April 7, 1911. The* terms of the contract for the sale of the bonds show that it was to be carried out in the future upon the conditions specified, but in no event later than December 31, 1911.
The sale was to be consummated upon payment of the purchase price, delivery of the bonds was to be made as specified in the writing’, and “the ownership of the said bonds and of all the moneys or securities the proceeds thereof, or for which the same shall be exchanged, shall be retained for the sole and exclusive benefit of the vendors” until the payments therefor had been made by the purchasers. Under these, conditions of the transaction it was the right of the vendors to collect the interest coupons while in their possession when they came due. The parties manifestly had this in mind, and hence stipulated: “in case the vendors shall have received interest in any form on account of said bonds for any period or time after April 7, 1911, the purchasers shall be-entitled to credit for such interest.” The ordinary meaning of this clause, when applied to the transaction,’ is that the purchasers were entitled to credit of all interest on the bonds collected by the vendors “for any period or time after April 7, 1911.” This clearly means that the vendors did not part. with title to the interest accruing on the coupons while the bonds were in their possession, and that it was intended they should collect the same. The parties evidently intended to make an apportionment of the interest which the vendors collected while they held title to the bonds after the last in*141terest-paying date, and agreed to fix April 1, 1911, as tbe date after wliicb interest was to be credited to tbe purchasers. This idea harmonizes with all tbe terms of tbe agreement and gives effect to every part thereof. It is considered that tbe defendants are entitled to tbe interest fund in tbe custody of tbe trust company, and that dbe court erred in sustaining tbe plaintiffs’ demurrer to tbe defendants’ answer.
By the Qourt. — Tbe order appealed from is reversed, and tbe cause remanded for further proceedings according to law.